Opinion filed June 29, 2006 












 








 




Opinion filed June 29, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00178-CR 
                                                    __________
 
                                        ALVIN COOPER, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 69th District Court
 
                                                          Hartley County, Texas
 
                                                                              

 
                                                                   O
P I N I O N
Alvin Cooper has filed in this court a pro se
notice of appeal from his conviction in Hartley County.  This court lacks jurisdiction to consider
this appeal.  Tex. Gov=t
Code Ann. ' 22.201 (Vernon Supp. 2005).
The appeal is dismissed for want of jurisdiction.
 
June 29,
2006                                                                          PER
CURIAM
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of: Wright, C.J., and
McCall, J., and Strange, J.